Citation Nr: 9901420	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had a confirmed period of active duty from 
December 1943 to November 1960.  It appears that he also had 
an earlier period of active duty lasting approximately three 
years.  The veteran died in October 1995, and the appellant 
is his widow.  This appeal arises from a May 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Cleveland, Ohio, regional office (RO).  That rating decision 
denied the appellants claim for service connection for the 
cause of the veterans death.  The appellants claim was 
subsequently transferred to the St. Petersburg, Florida, RO. 


FINDINGS OF FACT

1.  The veteran died in October 1995, at age 75, of 
arteriosclerotic cardiovascular disease.

2.  The veterans cardiovascular pathology and hypertension 
became manifest medically many years after his separation 
from active military service.

3.  The veteran was not service connected for any disease or 
injury during his lifetime.

4.  The appellant has not met the initial burden of 
presenting evidence to justify a belief by a fair and 
impartial individual that her claim of service connection for 
the cause of the veterans death is well grounded. 


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veterans death is not well-grounded and there is no 
statutory duty to further assist the claimant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 1101, 1112, 
1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran had a chronic 
cardiovascular disorder which began during service and led to 
his death.  The threshold question to be answered in this 
case is whether the appellant has presented evidence of a 
well-grounded claim, that is, one which is plausible.  If she 
has not presented a well-grounded claim, her appeal must fail 
and there is no duty to assist her further in the development 
of her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991).  In the final 
analysis, as will be explained below, the appellant's claim 
is not well grounded.

The veteran had no service connected disabilities during his 
lifetime.  He died in October 1995, aged 75, in the emergency 
room of Mount Carmel Hospital East in Columbus, Ohio.  The 
death certificate listed the immediate cause of death as 
arteriosclerotic cardiovascular disease, which had been 
present years.

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

The veteran's service medical records show no cardiac 
problems or abnormal blood pressure readings.  On the 
retirement examination in July 1960, the veterans heart and 
vascular system were noted as normal.  Chest X-ray was 
negative and Electrocardiogram (EKG) was normal.  His blood 
pressure was noted as 118/62.  

On an Air Force dental patient history dated in October 1964, 
the veteran, then a retired major, denied a history of heart 
condition or high blood pressure.  EKG in August 1995 showed 
normal sinus rhythm, with left axis deviation and non-
specific T-wave changes.  The medical record contained a 
notation of hypertension in 1995.  

The veterans cardiovascular problems became manifest many 
years after his military service and there is no competent 
evidence relating the time of onset of these problems to his 
period of military service.  Although the appellant contends 
that the veteran may have had cardiovascular problems during 
service which led to his subsequent heart disease, she has no 
specific knowledge of any such problem, and she has provided 
no medical evidence to support her claim.  The service 
medical records do not show any evidence of hypertension or 
heart disease.  Lay evidence alone will not support a finding 
on a medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

There is simply no medical evidence that the veterans 
hypertension or cardiovascular disorder was present in or 
aggravated by service.  In the absence of any competent 
medical evidence to support the appellant's contention as to 
the cause of death, or evidence which would establish some 
plausibility of a valid claim, her claim cannot stand.  There 
is no evidence that can be identified that would make the 
appellants claim plausible or possible.  Since she has not 
met her initial burden of submitting evidence of a well-
grounded claim, the VA has no further duty to assist her in 
developing fact pertinent to this claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make her claim well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The appeal is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
